 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ALLEN CAMPBELL and CYNTHIA                        No. 2:17-cv-2057 KJM DB (PS)
      CAMPBELL,
12

13                       Plaintiffs,                    ORDER
14           v.
15    THE REGENTS OF THE UNIVERSITY
      OF CALIFORNIA, et al.,
16

17                       Defendants.
18

19                  Plaintiffs are proceeding pro se with the above-entitled action. The matter was

20   referred to a United States Magistrate Judge as provided by Local Rule 302(c)(21).

21                  On June 11, 2018, the magistrate judge filed findings and recommendations, which

22   were served on all parties and which contained notice to all parties that any objections to the

23   findings and recommendations were to be filed within fourteen days after service of the findings

24   and recommendations. Defendant Aethon, Inc. filed objections on June 22, 2018. ECF No. 32.

25   Plaintiffs filed objections on June 28, 2018. ECF No. 34. On June 29, 2018, defendants Regents

26   of the University of California, Robert Rominski, Tanya Escay and Kathleen Boden filed replies

27   /////

28   /////
                                                       1
 1   to the objections filed by Aethon, Inc. and plaintiffs. ECF Nos. 35–37. Plaintiffs filed a sur-
 2   reply1 on July 9, 2018. ECF No. 38.
 3                  The court notes arguments raised in Aethon’s objections, ECF No. 32, and finds
 4   them to be without merit as explained here. First, Aethon argues the magistrate judge overlooked
 5   the possibility of federal question jurisdiction grounded in the 42 U.S.C. § 1985 claim included in
 6   plaintiffs’ second amended complaint (“SAC”). ECF No. 32 at 2. To the contrary, the magistrate
 7   judge addressed the § 1985 claim in correctly observing, “just like plaintiffs’ EMTALA claim,
 8   plaintiffs’ § 1985 claim would be barred by defendants Regents’ Eleventh Amendment
 9   immunity.” ECF No. 31 at 10 n.5.
10                  Second, Aethon asserts that assuming independent federal question jurisdiction
11   adheres under § 1985 the court must exercise supplemental jurisdiction over Aethon’s planned
12   cross-claim for indemnification. ECF No. 32 at 3–8. Even assuming the court has jurisdiction
13   over the Regent defendants under § 1985, Aethon’s cross-claim would be barred by Eleventh
14   Amendment immunity. See Oneida Cty., N.Y. v. Oneida Indian Nation of New York State, 470
15   U.S. 226, 251 (1985) (“The Eleventh Amendment forecloses . . . the application of normal
16   principles of ancillary and pendent jurisdiction where claims are pressed against the State.”); see
17   also Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 121 (1984) (“[P]endent
18   jurisdiction nor any other basis of jurisdiction may override the Eleventh Amendment. A federal
19   court must examine each claim in a case to see if the court's jurisdiction over that claim is barred
20   by the Eleventh Amendment.”). Where there is a claim for indemnification, absent unequivocal
21   waiver by the State, Eleventh Amendment immunity applies. Oneida Cty., 470 U.S. at 251; see
22   also Actmedia, Inc. v. Stroh, 830 F.2d 957, 963 (9th Cir. 1986) (“The test for finding waiver by a
23   state of its eleventh-amendment immunity is ‘stringent.’”) (citing Atascadero State Hosp. v.
24   Scanlon, 473 U.S. 234, 241 (1985)). Here, there is no waiver.
25   /////
26
     1
27    Although filing a sur-reply is not authorized by Local Rule 304(b) (providing a 14-day objection
     period for proposed findings and recommendations), the court has considered the content of
28   plaintiffs’ sur-reply in reaching its decision.
                                                       2
 1                     Aethon also believes the findings and recommendations create an ambiguity as to
 2   the additional party, Louis Small, included in the Second Amended Complaint. ECF No. 32 at 8–
 3   10. The Second Amended Complaint names Small for the first time and provides the following
 4   description: “an individual, [] a Registered Nurse and Administrative Nurse in the Emergency
 5   Department at UC Davis.” ECF No. 26-2 at 3. Although the findings and recommendations do
 6   not explicitly address the addition of Small, he is nonetheless subject to the same immunity as
 7   other individually named defendants in the system governed by the Regents, identified by the
 8   magistrate judge. See ECF No. 31 at 10 n.5 (citing Vaughn v. Regents of University of California,
 9   504 F. Supp. 1349, 1352 (E.D. Cal. 1981) (“If the §§ 1981, 1983, 1985 and 1986 damage claims
10   against the Regents are barred by the Eleventh Amendment, those same claims against the
11   employees of the University acting in their official capacities are likewise barred.”)). Small too
12   must be dismissed.
13                     Finally, in their objections, plaintiffs address some apparent confusion arising
14   from the January 12, 2018 motion hearing before the magistrate judge, during which plaintiffs
15   purportedly sought leave to amend the Second Amended Complaint, which was a proposed
16   complaint at the time. ECF No. 34 at 6. The findings and recommendations do not address this
17   exchange. Regardless, to the extent plaintiffs request leave to make mere clerical alterations to
18   the Second Amended Complaint, such alterations do not influence the analysis here; nor would
19   the inclusion of additional Regent defendants if plaintiffs signaled a plan to add them. As the
20   magistrate judge has correctly explained, any further amendment as to Regent defendants would
21   be futile in light of Eleventh Amendment immunity. See ECF No. 31 at 10. This matter will
22   proceed on the Second Amended Complaint against defendant Aethon, and any future requests to
23   amend shall be addressed through normal litigation practice before the magistrate judge in the
24   first instance.
25                     In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304,
26   this court has conducted a de novo review of this case. As explained above, the court finds the
27   findings and recommendations to be supported by the record and by the proper analysis.
28   Therefore, the magistrate judge’s findings and recommendations are ADOPTED in their entirety.
                                                          3
 1                Accordingly, IT IS HEREBY ORDERED that:
 2                1.      The findings and recommendations filed June 11, 2018 (ECF No. 31) are
 3         adopted in full;
 4                2.      Defendant Regents’ December 5, 2017 motion to dismiss the first amended
 5         complaint’s EMTALA claim, ECF No. 13, is granted;
 6                3.      The first amended complaint’s EMTALA claim is dismissed without
 7         prejudice;
 8                4. The court declines to exercise supplemental jurisdiction over the first amended
 9         complaint’s state law claims asserted against defendants Regents of the University of
10         California, Robert Rominski, Tanya Escay, Kathleen Boden and Louis Small;
11                5. Defendants Regents of the University of California, Robert Rominski, Tanya
12         Escay, Kathleen Boden and Louis Small are dismissed from this action; and
13                6.      This matter is referred back to the magistrate judge for further proceedings.
14   DATED: January 24, 2019.
15

16
                                                 UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26

27

28
                                                     4
